Citation Nr: 9911204	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-20 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for heart disease, to 
include cardiac arrhythmias with atrial flutters and 
intermittent fibrillation, claimed as secondary to the 
service-connected deep vein thrombosis of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1997 rating 
decision from the Montgomery, Alabama, Regional Office (RO), 
which denied service connection for heart disease, to include 
cardiac arrhythmias with atrial flutters and intermittent 
fibrillation, claimed as secondary to the service-connected 
deep vein thrombosis of the left leg.  The veteran perfected 
a timely appeal to that decision.


REMAND

The veteran contends, in essence, that his heart disease is 
proximately due to or the result of his service-connected 
deep vein thrombosis of the left leg.

It is significant to note that an undated statement from his 
wife, a private medical statement dated in January 1998, and 
a private echocardiography report dated in February 1999 were 
associated with the veteran's claims folder subsequent to the 
last rating determination.  The private medical report 
contains an opinion that the deep vein thrombosis could lead 
to an embolic event causing pulmonary hypertension, atrial 
arrhythmias, or right atrial enlargement. The record does not 
reflect that the RO has had the opportunity to review this 
additional evidence in conjunction with the current claim.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should also inform the veteran 
that he may submit additional evidence 
and argument in support of his claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The RO should also furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA, private and military 
medical records pertaining to treatment 
for heart disease since his release from 
active service, which have not previously 
been submitted, to include all current 
records.  The RO should obtain all 
records, which are not on file.

3.  A VA examination should be conducted 
by a cardiologist in order to determine 
the nature, severity and etiology of any 
heart disease.  All testing deemed 
necessary should be accomplished and the 
findings reported in detail.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  If any disease involving 
the heart is diagnosed, it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
heart disease diagnosed, to include 
pulmonary hypertension, atrial 
arrhythmias, or right atrial enlargement, 
is causally related to or is aggravated 
by the service-connected deep vein 
thrombosis of the left leg.  If 
aggravation is found, the examiner is 
requested, to the extent possible, to 
specify the degree of aggravation.  Allen 
v. Brown, 7 Vet.App. 439, 448 (1995).  
The examiner should provide a rationale 
for all conclusions reached, as such 
information is essential to the Board's 
determination.

4.  After the development requested above 
has been completed to the extent 
possible, RO should readjudicate the 
issue in appellate status to include 
consideration of Allen, supra.

If the decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case, and afforded an opportunity to respond thereto 
with additional argument and/or evidence.  Thereafter, the 
case should be returned to the Board for appellate 
consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


